Proceeding pursuant to CPLR article 78 to review respondent’s determination, dated October 1, 1973, which, upon a finding that petitioner violated subdivision 1 of section 65 of the Alcoholic Beverage Control Law, made after a hearing, suspended its retail liquor license for a stated period of time. Determination annulled, on the law, and charges dismissed, without costs. The finding of petitioner’s guilt was not supported by substantial evidence. Gulotta, P. J., Rabin, Hopkins, Munder and Shapiro, JJ., concur.